I dissent from the order denying a rehearing of this cause. With respect to the point first discussed in the department opinion, it is true that this court has decided that "the issue of a policy upon known facts waives all conditions inconsistent therewith." But that doctrine does not apply to this case, wherein it appears that the material fact — i.e. that McBride, the insured, was not the sole owner of the insured property — was not "known." The doctrine quoted was applied in cases where it was affirmatively proved and expressly found that the material fact was known to the insurer. Here it is extended to a case in which the insurer knew nothing of such fact, upon the ground, apparently, *Page 547 
that he should have made inquiry as to the truth of the claim implied in the request of McBride, that the company would insure his house. This is a wholly unwarranted extension of a doctrine sufficiently liberal as heretofore applied, and is against the decided weight of authority.
As to the second point decided, — viz., that when a mortgagor takes insurance which he makes payable to his mortgagee, the latter is not prejudiced by the failure of the insured to fulfill the conditions of his contract, — this seems to nullify the express provisions of section 2541 of the Civil Code, wherein it is enacted that "Where a mortgagor of property effects insurance in his own name, providing that the loss shall be payable to the mortgagee, or assigns a policy of insurance to the mortgagee, the insurance is deemed to be upon the interest of the mortgagor, who does not cease to be a party to the original contract, and any act of his which would otherwise avoid the insurance will have the same effect, although the property is in the hands of the mortgagee." Nor, independent of the statute, does the case ofLancashire Ins. Co. v. Boardman, cited in the opinion of the department, lend any support to its decision, the fact being that the decision in that case turned upon an express stipulation contained in the policy, to the effect that the insurance as to the mortgagee should not be invalidated by any act or neglect of the owner. (And see the doctrine of this court with respect to insurance by mortgagors for the benefit of mortgagees, as declared in Holbrook v. Baloise Ins. Co., 117 Cal. 561.)